DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/14/2021 has been entered. Claims 1-2, 10-12, 17-18 and 20 have been amended. Therefore, claims 1-20 are now pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Miller (US – 2017/0144661 A1) discloses Vehicle Speed Control System comprising:
a vehicle braking system (Fig: 2) that includes friction members for controlling vehicle speed based on application of pressure (The vehicle 12 includes a braking system with a brake pedal 36, a booster 38 and a master cylinder 40. The braking system also includes the brake control module 20 that is connected to wheel brake assemblies 44 and the master cylinder 40 by a series of hydraulic lines 46 to effect friction braking, [0020], Fig: 2), the vehicle including a power source assembly (16, Fig: 
a manually actuated braking input member (36, Fig: 2) that is controllable to manipulate the vehicle braking system by controlling the pressure ([0017], [0020], Fig: 2);
a brake modulator (20, The vehicle system 10 also includes a brake control module 20, [0017], Fig: 2) that is controllable to manipulate the vehicle braking system by controlling the pressure ([0017], [0020], Fig: 2); and
a controller (14, Fig: 2) configured to control the brake modulator in an obstacle crawl control mode such that the controller controls the brake modulator to adjust the pressure [0017], [0026], the controller performing processing in the obstacle crawl control mode including:
performing a first determination to determine whether the acceleration input member is actuated to cause the power source assembly to output a drive torque (The control system 100 receives an accelerator pedal position signal; (APP) that represents a driver request for acceleration and a vehicle speed signal (VS), ([0028], Fig: 3);
performing a second determination to determine whether a speed of the vehicle satisfies predetermined criteria ([0026], [0028-0029], [0035=0036], Fig: 3); and
controlling the pressure based on the first determination and the second determination ([0026]. [0029], [0035-0036], Fig: 3).
However, prior art fails to disclose the controlling the pressure includes signaling the brake modulator to output a predetermined braking pressure to the vehicle braking system when the power source assembly outputs the drive torque.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657